WISS, Judge
(concurring in the result):
For the reasons stated below, I agree with the majority that the legal standard against which appellant’s performance properly was to be measured to determine criminal liability for alleged negligent dereliction of duty was a reasonable-person, simple-negligence standard. While that standard is simply stated, however, it frequently is not so simply applied — especially where the nature of the duties involve a sphere of discretion and judgment, as well as training and expertise, in their performance.
I
Article 92(3), Uniform Code of Military Justice, 10 USC § 892(3), curtly provides that “[a]ny person subject to this chapter who ... is derelict in the performance of his duties ... shall be punished as a court-martial may direct.” This Court long and consistently has held that, under a charge of negligent dereliction of duty, the negligence in issue is simple negligence. E.g., United States v. Dellarosa, 30 MJ 255, 259 (CMA 1990); United States v. Kelchner, 16 USCMA 27, 29, 36 CMR 183, 185 (1966); United States v. Grow, 3 USCMA 77, 86-87, 11 CMR 77, 86-87 (1953). Moreover, the President, through the Manual for Courts-Martial, has consistently reflected the same view of this crime. E.g., para. 16c(3)(c), Part IV, Manual for Courts-Martial, United States, 1984 (“‘Negligently’ means an act or omission of a person who is under a duty to use due care which exhibits a lack of that degree of care which a reasonably prudent person would have exercised under the same or similar circumstances.”); para. 171 c, Manual for Courts-Martial, United States, 1969 (Revised edition) (“When the nonperformance is the result of a lack of ordinary care, the omission is negligent.”); para. 171c, Manual for Courts-Martial, United States, 1951 (“When the nonperformance is the result of a lack of ordinary care, the omission is negligent.”).
At no time of which I am aware has anyone suggested to Congress that this Court’s interpretation of Article 92(3) over the last 4 decades is incorrect. Most surely, Congress has never indicated as much. Under these circumstances, appellant’s plea to this Court — that the degree of negligence should be gross negligence when the dereliction involves discretion and judgment by a line officer in a tactical situation — is misdirected. See generally 2B Sutherland Stat Const § 49.09 at 68-70 (5th ed 1992).
II
That said, it must be acknowledged that application of this standard (or any other standard, for that matter) to the facts of a particular case may be exceedingly difficult. The “circumstances” under which “a reasonably prudent person” finds himself may, in a given case, include any number of factors that greatly complicate any subsequent decision whether “due care” was used. See para. 16c(3)(c), 1984 Manual, supra.
*424Among the considerations that may confront factfinders in this regard are the complexity of the task; the amount of judgment and discretion that typically is involved in its performance; the level of special training, education, and unique expertise needed to perform the task compared to the special training, education, and unique expertise possessed by the accused; and any unusual circumstances that may have surrounded the particular incident in question (here, for instance: stress; conflicting concerns for speed and mission accomplishment versus safety; omissions of others that may reflect some disarray which arguably supports the claim that the accused under the circumstances acted prudently, even if by hindsight incorrectly; etc.).
This case vividly illustrates the difficulty of the responsibility that may face factfinders where someone is accused of being negligent in the performance of duties. The opinion of the Court of Military Review comprehensively details the events as they unfolded [33 MJ 946, 953-57 (1991) ] and starkly reveals that, in many such cases, the exercise of due care may not unambiguously point to a particular act or course of action. While the standard for determining criminal liability for negligent dereliction is simple negligence, it is incumbent on factfinders to consider, in reaching their conclusion, all the possible myriad of factors that argue for or against negligence. The question is not whether the act or omission ultimately had adverse consequences but, rather, is whether the act or omission reflected “that degree of care which a reasonably prudent person would have exercised under the same or similar circumstances.”
Here, as the majority points out, the evidence was fully laid out for the members, and the military judge fully and correctly instructed on the legal standard against which appellant’s actions were to be measured. Thereafter, the court of officers concluded that appellant’s performance did not satisfy that standard, and the evidence is sufficient as a matter of law to sustain that conclusion. Accordingly, I join the majority in affirming the decision below.